To obtain a preliminary injunction, a movant must demonstrate, by clear and convincing evidence, (1) a likelihood of success on the merits, (2) irreparable injury absent a preliminary injunction, and (3) a balancing of the equities in the movant’s favor (see CFLR 6301; Aetna Ins. Co. v Capasso, 75 NY2d 860, 862 [1990]; Arcamone-Makinano v Britton Prop., Inc., 83 AD3d 623 [2011]; S.J.J.K. Tennis, Inc. v Confer Bethpage, LLC, 81 AD3d 629 [2011]; Volunteer Fire Assn. of Tappan, Inc. v County of Rockland, 60 AD3d 666, 667 [2009]). The decision whether to grant or deny a preliminary injunction rests in the sound discretion of the Supreme Court (see Doe v Axelrod, 73 NY2d 748, 750 [1988]; Rowland v Dushin, 82 AD3d 738 [2011]; Trump on the *980Ocean, LLC v Ash, 81 AD3d 713, 715 [2011]; City of Long Beach v Sterling Am. Capital, LLC, 40 AD3d 902 [2007]). Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the plaintiffs motion for a preliminary injunction. Mastro, J.E, Florio, Lott and Cohen, JJ., concur. [Prior Case History: 2010 NY Slip Op 33353(U).]